Citation Nr: 1501697	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) VA Education Center located at the Regional Office (RO) in RO in Muskogee, Oklahoma.


THE ISSUE

Entitlement to an extension of the delimiting date for education assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond August 18, 1999.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July August 1988 to August 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the VA Education Center located at the RO in Muskogee, Oklahoma.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in May 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014) (failure to appear for a scheduled hearing treated as withdrawal of request).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking an extension of the delimiting date beyond August 18, 1999, for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).  He contends that his mental disabilities have prevented him from beginning or resuming a chosen program of education.

In February 2014, the Board remanded this claim for additional evidentiary development.  The records obtained as a result of the remand include VA treatment records showing ongoing treatment for mental disabilities including paranoid schizophrenia and a personality disorder.  As noted in the remand, VA law provides for an extension of the applicable delimiting period provided that a veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from a veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2) (2014).  

It must be clearly established by medical evidence that such a program of education was medically infeasible, and VA must receive a claim for an extended period of eligibility by the later of (1) one year from the date on which a veteran's original period of eligibility ended, or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a) (2014).  

Based on the clinical records suggesting that the Veteran may have been prevented from initiating or completing an educational program during the original period due to mental disability, and may yet be prevented from initiating or completing such a program, the Board finds that a medical opinion is necessary to establish whether an extension is warranted, and if so, the beginning and end dates of such extension.  

Also among the instructions included in the Board's remand was to provide the appellant with a notice letter in accordance with 38 C.F.R. § 21.1031.  A review of the claims file does not reveal that such notice was ever provided.  

The United States Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant a notice letter in accordance with 38 C.F.R. § 21.1031 (2014).  

2.  Obtain a medical opinion from an appropriate medical professional to determine whether an extension is warranted and, if so, the limits of such extension.  If the individual designated to provide the opinion determines that examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the individual designated should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran was prevented from initiating or completing a program of educational training during the original period of eligibility (August 18, 1989 to August 18, 1999) due to physical or mental disability that did not result from willful misconduct.  

If the designated individual finds that the Veteran was prevented from completing a program of education, he/she should provide the dates at which such inability began and ended (if it has ended).  

If the designated individual finds that the Veteran was prevented from completing a program of education during all or a portion of the eligibility period, he/she should also opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran was prevented from applying for an extension of the eligibility period by physical or mental disability during such period and up to one year from the date on which the original period of eligibility ended (August 18, 1999).  

If the designated individual finds that the Veteran was prevented from applying for an extension, he/she should provide the dates at which such inability began and ended (if it has ended).  

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


